OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cutler Trust By (Signature and Title)* /s/ Erich M. Patten Erich M. Patten, President Date July 29, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Name Ticker CUSIP Annual Meeting Date Item Vote Y/N Type Issuer/ Share holder Vote For Against or Abstain (X) With or Against Manage-ment ARCHER-DANIELS-MIDLAND CO. ADM 4-Nov-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W POLITICAL CONTRIBUTIONS Y S A W REPORT ON POLITICAL CONTRIBUTIONS Y S A W SYSCO CORP. SYY 12-Nov-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W APPROVE 1974 EMPLOYEES' STOCK PURCHASE PLAN Y I F W RATIFY AUDITOR Y I F W MONSANTO MON 61166W101 25-Jan-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVAL OF EXECUTIVE COMP Y I F W RECOMMEND FREQUENCY OF EXECUTIVE COMP VOTE Y I 1-YEAR A APPROVE OF PERFORMANCE GOALS Y I F W NATIONAL FUEL GAS CO. NFG 10-Mar-11 ELECTION OF DIRECTOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A UNITED TECHNOLOGIES CORP. UTX 13-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVAL OF 2005 LONG-TERM INCENTIVE PLAN Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR N/A SHARE RETENTION REQUIREMENT Y S A W BECTON, DICKINSON COMPANY BDX 1-Feb-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR N/A SPECIAL MEETINGS Y S A W CUMULATIVE VOTING Y S A W KIMBERLY-CLARK CORP. KMB 21-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVAL OF 2 Y I F W APPROVAL OF 2 Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W TEXAS INSTRUMENTS TXN 21-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A RATIFY AUDITOR Y I F W PEPSICO, INC. PEP 4-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVAL OF EXECUTIVE COMP Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A APPROVAL OF AUDITOR Y I F W MAJORITY VOTE FOR DIRECTORS Y I F W SPECIAL MEETINGS Y S A W POLITICAL CONTRIBUTIONS Y S A W UNION PACIFIC CORP. UNP 5-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W AMENDMENT RE: PREFERRED STOCK Y I F W AMENDMENT RE: REMOVAL OF DIRECTORS Y I F W AMENDMENT RE: CAPITAL STOCK Y I F W INDEPENDENT BOARD CHAIR Y S A W VERIZON COMMUNICATIONS INC. VZ 92343V104 5-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W DISCLOSE GOVERNMENT SERVICE Y S A W PERFORMANCE STOCK UNIT THRESHOLDS Y S A W CUMULATIVE VOTING Y S A W SPECIAL MEETINGS Y S A W HONEYWELL INT'L INC. HON 25-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W 2 Y I F W EXECUTIVE INCENTIVE PLAN Y I F W SHAREHOLDER ACTION BY WRITTEN CONSENT Y S A W SPECIAL MEETINGS Y S A W INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A CUMULATIVE VOTING Y S A W POLITICAL CONTRIBUTIONS Y S A W LOBBYING Y S A W BRISTOL-MYERS SQUIBB CO. BMY 3-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A EXEC COMP DISCLOSURE Y S A W SHAREHOLDER ACTION BY WRITTEN CONSENT Y S A W PRICE RESTRAINT Y S A W AT&T INC. T 00206R102 29-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W 2 Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A POLITICAL CONTRIBUTIONS Y S A W SPECIAL MEETINGS Y S A W WRITTEN CONSENT Y S A W AMERICAN EXPRESS CO. AXP 2-May-11 ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W CUMULATIVE VOTING Y S A W SPECIAL MEETINGS Y S A W CATERPILLAR, INC. CAT 8-Jun-11 ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W POLITICAL CONTRIBUTIONS Y S A W EXECTIVES RETAIN STOCK Y S A W MAJORITY VOTE FOR DIRECTORS Y S A W SPECIAL MEETINGS Y S A W GLOBAL CORPORATE STANDARDS Y S A W DEATH BENEFITS POLICY Y S A W THE HOME DEPOT, INC. HD 2-Jun-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W SHAREHOLDER ACTION BY WRITTEN CONSENT Y I F W CUMULATIVE VOTING Y S A W SPECIAL MEETINGS Y S A W DIVERSITY REPORT Y S A W POLITICAL CONTRIBUTIONS Y S A W MERCK & CO. INC. MRK 58933Y105 24-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y II F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A EXXON MOBIL CORP. XOM 30231G102 25-May-11 ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A INDEPENDENT BOARD CHAIR Y S A W POLITICAL CONTRIBUTIONS Y S A W EEO POLICY Y S A W POLICY ON WATER Y S A W CANADIAN OIL SANDS Y S A W NATURAL GAS PRODUCTION Y S A W ENERGY TECHNOLOGY Y S A W GAS EMISSIONS GOALS Y S A W CHEVRON CORP. CVX 1-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W DIRECTOR WITH ENVIRONMENTAL EXPERTISE Y S A W HUMAN RIGHTS COMMITTEE Y S A W SUSTAINANLE METRIC FOR COMP Y S A W COUNTRY SELECTION Y S A W CLIMATE CHANGE Y S A W HYDRAULIC FRACTURING Y S A W OFFSHORE OIL WELLS Y S A W INTEL CORP. INTC 19-May-11 ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W 2 Y I F W 2 Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR N/A MCDONALDS CORP. MCD 19-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W ELIMINATE SUPERMAJORITY REQUIRMENTS Y I F W ELIMINATE SUPERMAJORITY REQUIRMENTS Y I F W ELIMINATE SUPERMAJORITY REQUIRMENTS Y I F W CLASSIFIED BOARD Y S A W ANNUAL ELECTION Y S A W CONTROLLED ATMOSPHERE STUNNING Y S A W CHILDREN'S NUTRITION Y S A W CONSOLIDATED EDISON, INC. ED 16-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W ADDITIONAL COMPENSATION INFO Y S A W NUCOR CORP. NUE 12-May-11 ELECTION OF DIRECTOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A MAJORITY VOTE FOR DIRECTORS Y S A W INDEPENDENT BOARD CHAIR Y S A W NORDSTOM, INC. JWN 11-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE STOCK PURCHASE PLAN Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W CONOCOPHILLIPS COP 20825C104 11-May-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR N/A 2 Y I F W NON-DISCRIMINATION Y S A W POLITICAL CONTRIBUTIONS Y S A W LOBBYING EXPENDITURES Y S A W RISK MITIGATION Y S A W ENVIRONMENTAL POLICY Y S A W GREENHOUSE GAS REDUCTION TARGETS Y S A W CLIMATE CHANGE Y S A W CANADIAN OIL SANDS Y S A W JOHNSON & JOHNSON JNJ 28-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W PHARMACEUTICAL PRICE RESTRAINT Y S A W EQUAL EMPLOYMENT OPPORTUNITY POLICY Y S A W NON-ANIMAL METHODS FOR TRAINING Y S A W E.I. DU PONT DE NEMOURS AND CO. DD 27-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W AMENDED EQUITY AND INCENTIVE PLAN Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR W SPECIAL MEETINGS Y S A W GENETICALLY ENGINEERED SEED Y S A W EXECUTIVE COMP REPORT Y S A W THE CHUBB CORP. CB 26-Apr-11 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ANNUAL INCENTIVE COMP PLAN Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE TO APPROVE COMPENSATION Y I F W FREQUENCY OF ADVISORY VOTE FOR COMPENSATION Y I 1-YEAR A
